This is a Non-Final office action for serial number 16/842,279. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by McCloskey et al (McCloskey)  11,262,199. 
In regards to claim 1, McCloskey discloses a system for automated equipment cabinet leveling, comprising: a foot leveling device for each foot (54) of an equipment cabinet comprising a plurality of cabinet feet (54), each foot leveling device comprising a drive gear (conventional gear motor includes a drive gear and a worm gear, see Bacalloe which teaches of a conventional gear motor) and a worm gear (conventional gear motor includes a drive gear and a worm gear); a motor (52) for each foot leveling device, each motor driving the worm gear of one of the foot leveling devices; a controller (column 2, lines 41-66, column 3, lines 28-36)  interfacing with each of the motors and controlling an operation of each motor; and a sensor positioned on a portion of the equipment cabinet to be leveled that detects an orientation of the equipment cabinet and provides orientation data to the controller; wherein the foot leveling device interfaces with a foot shaft (58) of the cabinet foot by a drive shaft driven by the drive gear (see entire specification); and wherein the controller drives at least one of motors to level the surface of the equipment cabinet based on the orientation data by extending or retracting at least one of the cabinet feet.  
In regards to claim 3, McCloskey discloses the system of claim 1, wherein the motor (52) is integral with the foot leveling device.  
In regards to claim 5, McCloskey discloses The system of claim 1, wherein the sensor comprises an accelerometer (see column 2, lines 60).  
In regards to claim 6, McCloskey discloses the system of claim 1, wherein a plurality of sensors are provided, each of the plurality of sensors sensing orientation data in a different axis (see column 3 , lines 1-4).  
In regards to claim 7, McCloskey discloses 7 the system of claim 1, wherein the controller (36) is configured to raise or lower the equipment cabinet uniformly by controlling the motors to extend or retract the cabinet feet simultaneously.  
In regards to claim 8, McCloskey discloses 8 the system of claim 1, further comprising: an alignment sensor (see entire specification)  positioned on the equipment cabinet and configured to receive a reference signal from an alignment device, the alignment sensor providing an alignment signal to the controller; wherein the controller controls the motors to raise or lower the equipment cabinet based on the alignment signal.  
In regards to claim 9, McCloskey discloses the system of claim 1, wherein the foot shaft comprises a foot shaft interface (60) that receives the drive shaft.  
In regards to claim 10, McCloskey discloses the system of claim 1, wherein the controller comprises a user interface (36, and entire specification that receives a command to lower or raise the equipment cabinet.  
In regards to claim 11, McCloskey discloses a method for automated equipment cabinet leveling, comprising: in a controller comprising a computer processor, the controller interfacing with a sensor positioned on a portion of an equipment cabinet to be leveled, the equipment cabinet comprising a plurality of cabinet feet, and controlling a plurality of motors, each motor driving a foot leveling device associated with one of the plurality of a cabinet foot; receiving, from the sensor, orientation data for the equipment cabinet; identifying one of the cabinet feet to extend or retract based on the orientation data to level the portion of the equipment cabinet; and controlling the motor associated with the identified cabinet foot to drive the foot leveling device associated with the identified cabinet foot to extend or retract the identified cabinet foot; wherein the controller controls the motor to extend or retract the at least one identified cabinet foot until the orientation data indicates that the portion of the cabinet is level (see entire specification).  
In regards to claim 13, McCloskey discloses the method of claim 11, wherein the sensor comprises an accelerometer (see column 2, lines 60).  
In regards to claim 13, McCloskey discloses the method of claim 11, wherein the sensor comprises a plurality of sensors, each sensor detecting an orientation in a different axis (column 3, lines 1-5).  
In regards to claim 14, McCloskey discloses the method of claim 11, wherein the foot leveling device comprises a worm gear and a drive gear and interfaces with a foot shaft for the cabinet foot by a drive shaft (conventional gear motor includes a drive gear and a worm gear)
In regards to claim 15, McCloskey discloses the method of claim 14, wherein the motor (52) extends or retracts the identified cabinet foot by driving the worm gear (conventional gear motor performs this function).  
In regards to claim 16, McCloskey discloses the method of claim 11, further comprising: controlling the plurality of motors to simultaneously raise or lower the equipment cabinet.  
 In regards to claim 17, McCloskey discloses the method of claim 16, wherein the controller controls the plurality of motors to simultaneously raise or lower the equipment cabinet until an alignment signal is received from an alignment sensor positioned on the equipment cabinet (see entire specification.  
In regards to claim 18, McCloskey discloses the method of claim 17, wherein the alignment sensor (see entire specification, sensor enclosures 12, 29)  comprises a photodiode configured to receive an alignment laser (column 10, lines 55-60, entire specification).  
In regards to claim 19, McCloskey discloses the method of claim 11, further comprising: controlling the motors to retract the plurality of cabinet feet; and controlling the motors to extend the plurality of cabinet feet until the cabinet feet are in contact with a surface.  
In regards to claim 20, McCloskey discloses the method of claim 19, wherein the motors comprise stepper motors, and the controller controls the motors to retract the plurality of cabinet feet until a first skip (see entire specification, algorithm includes this type of detection for leveling) is detected, and the controller controls the motors to extend the plurality of cabinet feet until a second skip is detected.  
Claim(s) 1, 3, 7, 8, 9, 11, and 14-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bacallao et al. (Bacallao) 2018/0290834. 
In regards to claim 1, Bacallao discloses a system for automated equipment cabinet leveling, comprising: a foot leveling device for each foot of an equipment cabinet (156) comprising a plurality of cabinet feet (140), each foot leveling device comprising a drive gear (174) and a worm gear (180); a motor for each foot leveling device, each motor driving the worm gear of one of the foot leveling devices; a controller (104) interfacing with each of the motors (172) and controlling an operation of each motor; and a sensor (154) positioned on a portion of the equipment cabinet to be leveled that detects an orientation of the equipment cabinet and provides orientation data to the controller; wherein the foot leveling device interfaces with a foot shaft (below 168) of the cabinet foot by a drive shaft driven by the drive gear; and wherein the controller drives at least one of motors to level the surface of the equipment cabinet based on the orientation data by extending or retracting at least one of the cabinet feet.  
In regards to claim 3, Bacallao discloses the system of claim 1, wherein the motor (172) is integral with the foot leveling device (140).  
In regards to claim 6, Bacallao discloses The system of claim 1, wherein a plurality of sensors (154) are provided, each of the plurality of sensors sensing orientation data in a different axis.  
In regards to claim 7, Bacallao discloses The system of claim 1, wherein the controller (104) is configured to raise or lower the equipment cabinet uniformly by controlling the motors to extend or retract the cabinet feet simultaneously.  
In regards to claim 8, Bacallao inherently discloses the system of claim 1, further comprising: an alignment sensor positioned on the equipment cabinet and configured to receive a reference signal from an alignment device, the alignment sensor (154, sensors are used to level the cabinet, including but not limited to using a controller, height adjuster, and sensors to automatically adjust the foot/leg to therefore level the cabinet accordingly, see entire specification) providing an alignment signal to the controller; wherein the controller controls the motors to raise or lower the equipment cabinet based on the alignment signal.  
In regards to claim 9, Bacallao The system of claim 1, wherein the foot shaft comprises a foot shaft interface (168) that receives the drive shaft (below 168).  
.  	In regards to claim 11, Bacallao A method for automated equipment cabinet leveling, comprising: in a controller comprising a computer processor, the controller interfacing with a sensor positioned on a portion of an equipment cabinet to be leveled, the equipment cabinet comprising a plurality of cabinet feet, and controlling a plurality of motors (see paragraph 0026), each motor driving a foot leveling device associated with one of the plurality of a cabinet foot (140); receiving, from the sensor (154), orientation data for the equipment cabinet; identifying one of the cabinet feet to extend or retract based on the orientation data to level the portion of the equipment cabinet; and controlling the motor associated with the identified cabinet foot to drive the foot leveling device associated with the identified cabinet foot to extend or retract the identified cabinet foot; wherein the controller (104) controls the motor to extend or retract the at least one identified cabinet foot until the orientation data indicates that the portion of the cabinet is level.  
In regards to claim 14, Bacallao The method of claim 11, wherein the foot leveling device comprises a worm gear (180) and a drive gear (174) and interfaces with a foot shaft (below 168)for the cabinet foot by a drive shaft (168).  
In regards to claim 15, Bacallao inherently discloses the method of claim 14, wherein the motor extends or retracts the identified cabinet foot by driving the worm gear (180).  
In regards to claim 16, Bacallao inherently discloses the method of claim 11, further comprising: controlling the plurality of motors (172, see specification which teaches a plurality of motors) to simultaneously raise or lower the equipment cabinet .  
In regards to claim 17, Bacallao inherently discloses The method of claim 17, Bacallao inherently discloses wherein the controller (controls the plurality of motors to simultaneously raise or lower the equipment cabinet until an alignment signal is received from an alignment sensor positioned on the equipment cabinet.  
In regards to claim 19, Bacallao inherently discloses the method of claim 11, further comprising: controlling the motors to retract the plurality of cabinet feet; and controlling the motors to extend the plurality of cabinet feet until the cabinet feet are in contact with a surface.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (McCloskey) 11,262,199 in view of Weissert et al. (Weissert) 2018/0119726. McCloskey discloses all of the limitations of the claimed invention except for the motor dreves the worm gear using a flexi-shaft. Weissert teaches it is known to have a flexi-shaft as a drive means (paragpraph 0012).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCloskey to have wherein the motor drives the worm gear using a flexi-shaft since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical engineering design choice.  In re Leshin, 125 USPQ 416.
	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey et al. (McCloskey) 11,262,199. McCloskey discloses all of the limitations of the claimed invention except for the motor comprising a stepper motor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCloskey to have used a stepper motor since a gear motor and a stepper motor are art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the stepper motor for the gear motor and/or vice versa on the basis of its suitability for the intended use as a matter of obvious mechanical design choice.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacallao et al. (Bacallao) 2018/0290834. Bacallao discloses all of the limitations of the claimed invention except for the motor comprising a stepper motor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacallao to have used a stepper motor since a gear motor and a stepper motor are art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the stepper motor for the gear motor and/or vice versa on the basis of its suitability for the intended use as a matter of obvious mechanical design choice.  
Claim(s) 4, 5, 6, 10, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacallao et al. (Bacallao) 2018/0290834 in view of McCloskey 11,262,199, as discussed above. Bacallao discloses all of the limitations of the claimed invention except for the sensor comprises an accelerometer; wherein the sensor comprises a plurality of sensors, each sensor detecting an orientation in a different axis; wherein the controller comprises a user interface that receives a command to lower or raise the equipment cabinet; wherein the motors comprise stepper motors, and the controller controls the motors to retract the plurality of cabinet feet until a first skip is detected, and the controller controls the motors to extend the plurality of cabinet feet until a second skip is detected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacallao to have included the sensor comprises an accelerometer; wherein the sensor comprises a plurality of sensors, each sensor detecting an orientation in a different axis; wherein the controller comprises a user interface that receives a command to lower or raise the equipment cabinet; and the controller controls the motors to retract the plurality of cabinet feet until a first skip is detected, and the controller controls the motors to extend the plurality of cabinet feet until a second skip is detected as taught by McCloskey for the purpose of providing an quick and precise means of leveling the cabinet using equivalent mechanical components. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional foot leveling devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631